NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0989n.06

                                            No. 12-6413

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                     FILED
                                                                                   Nov 20, 2013
UNITED STATES OF AMERICA,                             )
                                                                               DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiff-Appellee,                            )
                                                      )      ON APPEAL FROM THE
v.                                                    )      UNITED STATES DISTRICT
                                                      )      COURT FOR THE WESTERN
DEREK LUCAS,                                          )      DISTRICT OF TENNESSEE
                                                      )
       Defendant-Appellant.                           )



       BEFORE: SILER, McKEAGUE, and WHITE, Circuit Judges.


       PER CURIAM. Derek Lucas appeals his sentence.

       A jury found Lucas guilty of conspiracy to possess with intent to distribute cocaine, in

violation of 21 U.S.C. §§ 841(a)(1) and 846, and using or carrying a firearm during and in relation

to a drug trafficking crime, in violation of 18 U.S.C. § 924(c). The district court determined that

Lucas was subject to a mandatory term of life in prison under 18 U.S.C. § 3559(c)(1) based on his

firearm offense and the fact that he had been convicted in state court of two or more serious violent

felonies on separate prior occasions. The district court sentenced Lucas to a life term on each count.

       On appeal, Lucas argues that the district court erred by imposing the mandatory life term

under § 3559 without submitting to a jury the issue whether he had the requisite prior convictions.

Because Lucas failed to raise this argument in the district court, we review it for plain error. See

United States v. DeCarlo, 434 F.3d 447, 460 (6th Cir. 2006).
No. 12-6413
United States v. Lucas

       The district court did not plainly err in imposing the mandatory life term under § 3559. In

Almendarez-Torres v. United States, 523 U.S. 224 (1998), the Supreme Court held that the fact of

a prior conviction does not need to be proven to a jury beyond a reasonable doubt. See United States

v. Anderson, 695 F.3d 390, 398 (6th Cir. 2012). Further, notwithstanding Lucas’s argument to the

contrary, the Court’s decision in Alleyne v. United States, 133 S. Ct. 2151 (2013), did not undermine

the holding of Almendarez-Torres. See Alleyne, 133 S. Ct. at 2160 n.1.

       Accordingly, we affirm Lucas’s sentence.




                                                -2-